                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    UNITED STATES OF AMERICA,                             Case No. 2:18-CR-129 JCM (DJA)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     BENJAMIN COTTMAN and
                      MELVIN BROWN,
               11
                                                         Defendant(s).
               12
               13
                             Presently before the court is the matter of United States v. Cottman, case no. 2:18-cr-
               14
                      00129-JCM-DJA-1.
               15
                             Defendant Benjamin Cottman has filed a motion to withdraw his guilty plea. (ECF No.
               16
                      106). The government filed a response (ECF No. 110), but Cottman has not filed a reply, and the
               17
                      time for doing so has passed.
               18
                             On April 18, 2019, the court received a signed binding plea agreement (ECF No. 72),
               19
                      from which Cottman now seeks to withdraw from (ECF No. 106). Cottman relies on Federal
               20
                      Rule of Criminal Procedure 11(d)(1), which provides that a defendant may withdraw a plea of
               21
                      guilty “before the court accepts the plea, for any reason or no reason.” Fed. R. Crim. P. 11(d)(1).
               22
                      In its response, the government states that it does not have a legal basis to challenge Cottman’s
               23
                      motion, and thus has no objection to it being granted. (ECF No. 110).
               24
                             Because a plea of guilty may be freely withdrawn before it is accepted by the court, the
               25
                      court will grant Cottman’s motion to withdraw his guilty plea.
               26
               27
               28

James C. Mahan
U.S. District Judge
                1            The court further holds that the additional delay occasioned by this order is excludable in
                2     computing the time within which the trial must commence under the Speedy Trial Act, 18 U.S.C.
                3     § 3161(h)(1)(D).
                4            Accordingly,
                5            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Cottman’s motion to
                6     withdraw his guilty plea (ECF No. 106) be, and the same hereby is, GRANTED. The court will
                7     vacate the plea hearing presently set for October 8, 2019, at 10:00 a.m. (ECF No. 108).
                8            DATED September 16, 2019.
                9                                                 __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -2-
